Citation Nr: 0528623	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  05-20 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected idiopathic pericarditis with fibrosing 
mediastinitis, currently evaluated as 30 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected major depressive disorder, currently evaluated as 
10 percent disabling. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel








INTRODUCTION

The veteran had active service from February 1999 to March 
2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

A preliminary review of the record discloses that the case 
must be returned to the AMC in order to ensure due process.  
In the Substantive Appeal filed in June 2005, the veteran 
requested a hearing at a local VA Office before a Veterans 
Law Judge from a traveling section of the Board, and no 
response to the RO's follow-up July 2005 letter was made by 
the veteran indicating that he preferred an alternative 
format to his initial hearing request.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

The veteran should be scheduled for a 
hearing in St. Louis, Missouri before a 
Veterans Law Judge from a traveling 
section of the Board at the next 
available opportunity.


The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


